SECOND DIVISION
                                 MILLER, P. J.,
                            RICKMAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 16, 2020




In the Court of Appeals of Georgia
 A19A2446. ALLEN v. THE STATE.

      RICKMAN, Judge.

      Christopher J. Allen was tried by a jury and convicted of armed robbery and

aggravated assault with a deadly weapon. 1 On appeal, Allen contends that the trial

court erred by failing to hold a hearing on the claims he raised in his second amended

motion for new trial. For the following reasons, we vacate the judgment and remand

this case to the trial court for proceedings consistent with this opinion.

      Following Allen’s convictions, his counsel filed a timely motion for new trial

alleging, inter alia, that the trial court abused its discretion by disallowing certain

proposed general voir dire questions. At the hearing on Allen’s motion for new trial,

      1
         The jury was unable to reach a verdict on the charges of rape, possession of
a firearm during the commission of a felony (rape), and false imprisonment, and thus,
a mistrial was declared on those counts.
the trial court orally denied Allen’s motion save for a merger issue. With respect to

the issue regarding the general voir dire questions, the trial court stated that it “didn’t

limit the individual voir dire of the jurors.”

       After the motion for new trial hearing but prior to the trial court entering a final

disposition, Allen filed a second amended motion for new trial alleging that trial

counsel provided ineffective assistance of counsel by failing to clarify whether it

could ask the challenged proposed general voir dire questions during individual voir

dire and by failing to ask the questions during individual voir dire. Allen requested

a hearing on his new claims. Thereafter, the trial court issued an order denying

Allen’s second motion for new trial without a hearing based on its conclusion that the

second motion did not raise new claims.

       Allen contends that the trial court erred by failing to hold a hearing on the

claims he raised in his second amended motion for new trial.

       Pursuant to OCGA § 5-5-40 (b), a motion for new trial “may be amended any

time on or before the ruling thereon.” “[I]t is elementary that an oral order is not final

nor appealable until and unless it is reduced to writing, signed by the judge, and filed

with the clerk.” (Citation, punctuation, and emphasis omitted.) Titelman v. Stedman,

277 Ga. 460, 461 (591 SE2d 774) (2003). Accordingly, Allen was entitled to amend

                                            2
his motion for new trial after the trial court made its oral pronouncement from the

bench until the trial court filed its final order. See Hegedus v. Hegedus, 255 Ga. 44,

45 (1) (335 SE2d 284) (1985) (holding that a motion for new trial may be amended

at any time prior to the final disposition).

      “[A]bsent a waiver, a movant for new trial is entitled to a hearing on the motion

in the trial court before a ruling is made thereon.” Sidhu v. Georgia Macon

Contractors & Equip., 263 Ga. App. 100, 101 (587 SE2d 252) (2003). Regarding

ineffective assistance of counsel claims,

      [i]t is not always necessary that trial counsel testify in cases where
      ineffective assistance is alleged. It would depend on what is claimed to
      have constituted ineffectiveness. If it relates to matters outside of the
      record, such as that counsel failed to consult with defendant before trial
      or failed to call material witnesses, then counsel’s testimony would
      probably be needed. But where the “ineffectiveness” relates to alleged
      errors made during the course of the trial as shown by the transcript,
      then trial counsel’s testimony may not be required; the record speaks for
      itself.


(Citation and punctuation omitted.) Wilson v. State, 277 Ga. 195, 198 (2) (586 SE2d

669) (2003).




                                               3
      In his second amended motion for new trial, Allen raised new ineffective

assistance of counsel claims regarding why trial counsel failed to clarify the trial

court’s ruling prohibiting him from asking the challenged general voir dire questions

and why trial counsel did not ask the questions during individual voir dire. Under the

facts and circumstances of this case, these ineffective assistance of counsel claims

relate to matters outside of the record and require trial counsel’s testimony.

“Therefore, we vacate the judgment and remand the case for a hearing on [Allen’s]

[second amended] motion for new trial. If the trial court denies the motion, [Allen]

may then file another appeal.” Sidhu, 263 Ga. App. at 101. See In the Interest of M.

I., 344 Ga. App. 172, 173-174 (809 SE2d 540) (2017) (vacating denial of motion for

new trial and remanding for a hearing on the motion).2

      Judgment vacated; case remanded with direction. Miller, P. J., and Reese, J.,

concur.




      2
        We need not address Allen’s remaining enumerations of error because we are
vacating the judgment.

                                          4